DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of replica transistors in parallel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (U.S. Patent Application Publication 2013/0057335) in view of Decker et al. (U.S. Patent 6,570,615), further in view of Ayers et al. (U.S. Patent Application Publication 2017/0223291).
Regarding claims 1, 3, 5, 6, 8, Kawai et al. disclose (Figs. 1 and 3) a method and a pixel circuit comprising a photodetector pixel arrangement (22/32) and a voltage regulating circuit (11) adapted for applying a target voltage on the pixel arrangement, the voltage regulating circuit comprising an amplifier (16), at least one transistor (18), and a current source (20), wherein a gate of the at least one transistor is electrically connected with an output node of the amplifier, and the output node of the amplifier is electrically connected with the pixel arrangement for providing the target voltage, a drain of the at least one transistor is adapted to be electrically connected, during operation, with a power supply (Vdd), and a source of the at least one transistor is electrically connected with a negative input of the amplifier, and with the current source, wherein the voltage regulating circuit is arranged such that, during operation, a predefined reference voltage can be applied to a positive input node of the amplifier.  Kawai et al. do not specifically disclose the pixel arrangement as claimed.  Decker et al. teach (Fig. 3) the photodetector pixel arrangement comprising at least one pixel comprising a photodetector (PDR1), an integrator (SCR1) for accumulating a signal from the photodetector, and a source following output transistor (SFR1) for amplifying the integrated signal, the photodetector pixel arrangement comprising a current source (CSR1) for biasing the source following output transistor by applying a readout current through the source following output transistor.  Decker et al. further teach a reset transistor (RTR1) and a shutter transistor (STR1) as claimed.  It would have been obvious to a person of ordinary skill in the art before the time of the effective 
Regarding claim 7, Kawai et al. in view of Decker et al. and Ayers et al. disclose the claimed invention as set forth above.  Kawai et al., Decker et al. and Ayers et al. do not disclose a TOF sensor with a light source as claimed.  However, TOF sensors having  a light source and detecting reflected light is well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a TOF sensor with a light source as claimed in the apparatus of Kawai et al. in view of Decker et al. and Ayers et al. to measure distance as known and predictable.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. in view of Decker et al., Ayers et al., further in view of Yamashita et al. (U.S. Patent Application 2008/0036890).
Regarding claim 2, Kawai et al. in view of Decker et al. and Ayers et al. disclose the claimed invention as set forth above.  Kawai et al., Decker et al. and Ayers et al. do not disclose the pixels sharing the current source as claimed.  Yamashita et al. teach (Fig. 1) pixels sharing a current source (109) as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a shared current source in the apparatus of Kawai et al. in view of Decker et al., Ayers et al. and Yamashita et al. to reduce circuit elements as taught, known and predictable. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. in view of Decker et al., Ayers et al., further in view of Koifman et al. (U.S. Patent Application 2010/0188132).
Regarding claim 4, Kawai et al. in view of Decker et al. and Ayers et al. disclose the claimed invention as set forth above.  Kawai et al., Decker et al. and Ayers et al. do not disclose a plurality of replica transistors connected in parallel as claimed.  Koifman et al. teach (Fig. 2) a similar configuration where a plurality of transistors (30, 30(2), 30(K)) are connected in parallel as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such transistors connected in parallel in the apparatus of Kawai et al. in view of Decker et al., Ayers et al. and Yamashita et al. to divide the currents to obtain a desired output as known and predictable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/THANH LUU/Primary Examiner, Art Unit 2878